


Exhibit 10.1


QUAD/GRAPHICS, INC.
2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION AND DIVIDEND EQUIVALENT AWARD




[Name and Address of Option Recipient]


You have been granted an option (your “Option”) to purchase shares of the Class
A Common Stock (“Shares”) of Quad/Graphics, Inc. (the “Company”) under the
Quad/Graphics, Inc. 2010 Omnibus Incentive Plan (the “Plan”). You have also been
granted dividend equivalent rights under the Plan. These grants are contingent
on shareholder approval of amendments to the Plan to increase the number of
Shares available and to authorize the dividend equivalent rights (the “Plan
Amendments”). The terms and conditions of the grants are as follows:


Grant Date:
November 18, 2011
 
 
Type of Option:
Nonqualified Stock Option
 
 
Total Number of Option Shares:
[ _______________ ]
 
 
Number of Vested Shares:
[ _______________ ]
 
 
Number of Unvested Shares (subject to vesting schedule defined below):
[ _______________ ]
 
 
Exercise Price per Share:
U.S. $[ __.__ ]
 
 
Vesting:
__________ of your Option will vest and become exercisable on each of the _____
anniversaries of the Grant Date, provided that you remain in continuous
employment or service until the applicable vesting date.
 
 
 
The vesting of your Option will accelerate in the following circumstances:
 
 
 
 
Ÿ
If you are continuously employed with, or in the service of, the Company or its
Affiliates through the date preceding the date of a “Change in Control” (as
defined below), then this Option will vest in full on the date of such Change in
Control.
 
 
 
 
Ÿ
If your employment or service relationship with the Company and its Affiliates
is terminated as a result of your death or disability (within the meaning of
Code Section 22(e)(3)), then this Option will vest in full on the date of such
termination.
 
 
 
 
Ÿ
For all options with an amended grant date in 1994, 1996, 1997, 1999, 2000,
2001, 2002 and 2003, use the following, otherwise exclude this paragraph: If
your employment or service relationship with the Company and its Affiliates
terminates as a result of your retirement upon or after age 60, then this Option
will vest in full on the date of retirement.
 
 
 
 
Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company and its Affiliates, the unvested portion
of your Option will immediately terminate.
 
 
 
For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the “Permitted
Holders”).


1

--------------------------------------------------------------------------------




 
Notwithstanding the foregoing, the transfer of legal or beneficial ownership of
any of the shares of voting stock of the Company to a new entity shall not be a
Change in Control if a majority of the voting stock of such new entity is owned
by Permitted Holders. In the event such a transfer occurs, the foregoing
definition of “Change in Control” shall be construed with respect to the new
entity that owns all of the voting stock of the Company (as opposed to the
Company itself).]
 
 
Termination Date:
Your Option expires at, and cannot be exercised after, the close of business at
the Company's headquarters on the earliest to occur of:
 
 
 
 
Ÿ
The ______ anniversary of the Grant Date;
 
 
 
 
Ÿ
24 months after your termination of employment or service as a result of death;
 
 
 
 
Ÿ
36 months after your termination of employment or service upon retirement or as
a result of disability (within the meaning of Code Section 22(e)(3)); or
 
 
 
 
Ÿ
90 days after your termination of employment or service for any other reason;
provided that, if such termination of employment or service occurs prior to the
date on which the Company's shareholders approve the Plan Amendments, your
Option will not expire until 90 days after the date of such shareholder
approval; and provided further that, if you die after such termination of
employment or service and before the end of the applicable 90-day exercise
period, the exercise period will be extended until 24 months after the date of
your death.
 
 
 
 
If the date this Option terminates as specified above falls on a day on which
the stock market is not open for trading or on a date on which you are
prohibited by Company policy (such as an insider trading policy) from exercising
the Option, the termination date shall be automatically extended to the first
available trading day following the original termination date, but not beyond
the tenth (10th) anniversary of the Grant Date.
 
 
Manner of Exercise:
You may exercise your Option only to the extent vested and only if it has not
terminated. In addition, you may not exercise your Option until after the
Company's shareholders have approved the Plan Amendments. To exercise your
Option, you must complete the “Notice of Stock Option Exercise” form provided by
the Company and return it to the address or send it via facsimile or email as
indicated on the form. The form will be effective when it is received by the
Company, but exercise will not be completed until you pay the total exercise
price and all applicable withholding taxes due as a result of the exercise to
the Company.
 
 
 
If someone else wants to exercise your Option after your death, that person must
contact the Company and prove to the Company's satisfaction that he or she is
entitled to do so.
 
 
 
Your ability to exercise your Option may be restricted by the Company if
required by applicable law.
 
 
Restrictions on Resale:
By accepting your Option, you agree not to sell any Shares acquired under your
Option at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.
 
 
Restrictions on Transfer:


During your lifetime, this Option is only exercisable by you. You may not
transfer, pledge or assign this Option, by operation of law or otherwise, except
pursuant to your will or the laws of descent and distribution. If you attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option,
except as provided above, or in the event this Option is subject to levy or
attachment, execution or similar process, the Company may terminate this Option
by providing written notice to you.
 
 
Recoupment; Rescission of Exercise:
If the Committee determines that recoupment of incentive compensation paid to
you pursuant to your Option is required under any law or any recoupment policy
of the Company, then your Option will terminate immediately on the date of such
determination to the extent required by such law or recoupment policy, any prior
exercise of such Option may be deemed to be rescinded, and the Committee may
recoup any such incentive compensation in accordance with such recoupment policy
or as required by law. The Company shall have the right to offset against any
other amounts due from the Company to you the amount owed by you hereunder and
any exercise price and withholding amount tendered by you with respect to any
such incentive compensation.




2

--------------------------------------------------------------------------------




Dividend Equivalent Rights:
If the Company pays a quarterly cash dividend on the Stock and the record date
for such dividend occurs on or after the Grant Date and prior to the earlier of
(i) the date on which all of the Option Shares have been issued under this
Option as a result of your exercise of the Option or (ii) date on which this
Option has terminated, then you will be credited as of the payment date for the
dividend with an amount equal to the product of (x) the per share amount of the
dividend and (y) the number of unexercised Option Shares subject to this Option
on such record date. Any amounts credited to you under this paragraph will be
paid to you in cash (without interest) on December 31 of the year in which the
amounts are credited, regardless of whether this Option is exercised or
terminated prior to such December 31 payment date; provided that any amounts
that would otherwise be payable to you under this paragraph prior to the date
the Company's shareholders approve the Plan Amendments shall be deferred and
paid on the December 31 first following the date of such shareholder approval.
If you die after amounts are credited to you under this paragraph but before the
amounts are paid, the amounts will be paid to your estate on the December 31 on
which payment would have been made to you.
 
 
 
Miscellaneous:
Ÿ
As a condition of the granting of your Option and the dividend equivalent
rights, you agree, for yourself and your legal representatives or guardians,
that this Award agreement shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Award agreement or the Plan
and any determination made by the Committee pursuant to this Award agreement or
the Plan shall be final, binding and conclusive.
 
 
 
 
Ÿ
Subject to the terms of the Plan, the Committee may modify or amend this Award
agreement without your consent as permitted by Section 17(a) of the Plan or: (i)
to the extent such action is deemed necessary by the Committee to comply with
any applicable law or the listing requirements of any principal securities
exchange or market on which shares of the Company's Class A Common Stock are
then traded; (ii) to the extent the action is deemed necessary by the Committee
to preserve favorable accounting or tax treatment of any Award for the Company;
or (iii) to the extent the Committee determines that such action does not
materially and adversely affect the value of this Award or that such action is
in the best interest of you or any other person who may then have an interest in
this Award.
 
 
 
 
Ÿ
Notwithstanding the foregoing, this Award agreement may not be amended, and the
Company may not take any other action the effect of which is, to reduce the
Exercise Price per Share of your Option other than (i) pursuant to Section 17(a)
of the Plan, and in accordance with Section 1.409A-1(b)(5)(v)(B) of the Treasury
Regulations, or (ii) in connection with a transaction which is considered the
grant of a new option for purposes of Section 409A of the Code, provided that
the new Exercise Price per Share is not less than Fair Market Value of a Share
on the new grant date.
 
 
 
 
Ÿ
As a condition of the granting of your Option and the dividend equivalent
rights, you acknowledge and agree that this Award agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter of this Award and the Plan.
 
 
 
 
Ÿ
This Award agreement may be executed in counterparts.
 
 
 
Release:
By signing below and accepting this Award, you acknowledge that, effective as of
the Grant Date, the Company is terminating its 1990 Stock Option Plan and 1999
Nonqualified Stock Option Plan and all awards, including options held by you,
that were granted under such plans. You also acknowledge and agree that, in
consideration of this Award, you hereby consent to such termination and you
release and forever discharge the Company and its Affiliates from any and all
claims, demands, damages, suits, proceedings, actions and/or causes of action of
any kind, whether known or unknown, that you now have or may have had arising
out of or otherwise relating to the terminated plans and awards or the
termination thereof.



    





3

--------------------------------------------------------------------------------




Your Option and the dividend equivalent rights are granted under and governed by
the terms and conditions of the Plan. Additional provisions regarding your
Option and the dividend equivalent rights and definitions of capitalized terms
used and not defined in this Award agreement can be found in the Plan.


BY SIGNING BELOW AND ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.


QUAD/GRAPHICS, INC.




By:
 
 
 
 
[Name of Authorized Officer]
 
[Name of Option Recipient], Optionee
 
 
 
 
Date:
 
 
 




4

--------------------------------------------------------------------------------




QUAD/GRAPHICS, INC.
NOTICE OF STOCK OPTION EXERCISE
    
Your completed form should be delivered to: _________________________,
____________________________.
Phone: ___________________
Fax: _____________________________________. Email: __________________________
Incomplete forms may cause a delay in processing your option exercise.
OPTIONEE INFORMATION

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR STOCK CERTIFICATE.


Name:_______________________________________________________________________
Street Address: _______________________________________________________________
City: _____________________    State:_________________    Zip
Code:_______________
Work Phone #: (_____) - _______- ________ Home Phone #: (_____) - _______-
__________
Social Security #: ______ - _____ - _______
DESCRIPTION OF OPTION(S) BEING EXERCISED

Please complete the following for each option that you wish to exercise.
Grant Date
Exercise Price Per Share
Number of Option Shares Being Purchased
Total Exercise Price (multiply Exercise Price Per Share by Number of Option
Shares Being Purchased)
 
$
 
$
 
$
 
$
 
$
 
$
 
$
 
$
 
$
 
$
Aggregate Exercise Price
$










5